ROBB, Associate Justice.
Appeal from concurrent decisions of the Patent Office tribunals, dismissing the opposition of S. S. White Dental Manufacturing Company, a corporation, to the registration by appellee of the word “Whiieeth,” written in a distinctive way, as a trade-mark for tooth paste; the contention of appellant being that applicant’s mark conflicts with its mark “S. S. White,” applied to the same class of goods. We here reproduce the two marks:



In view of the distinctive manner in which appellee’s mark is written, we are unable to say that its concurrent use with the mark of appellant would be likely to create confusion, which is the only question before us in this proceeding. The result would be the same, were we to assume, as the evidence indicates, that appellant’s goods a.re sometimes alluded to as “White’s” goods. In other words, there is nothing in appellee’s mark, as now written and claimed, to lead any one to believe that the goods to which it is applied and the goods of appellant have a common origin.
The decision therefore is affirmed.
Affirmed.